

115 HRES 929 IH: Recognizing World Oceans Day and the necessity to protect, conserve, maintain, and rebuild the ocean and its resources.
U.S. House of Representatives
2018-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 929IN THE HOUSE OF REPRESENTATIVESJune 8, 2018Ms. Bonamici (for herself, Mr. Young of Alaska, Ms. Wasserman Schultz, Mr. Payne, Ms. Bordallo, Ms. Velázquez, Mrs. Dingell, Mr. Panetta, Mr. Lewis of Georgia, Ms. Ros-Lehtinen, Mr. Lance, Mr. Curbelo of Florida, Mr. Sanford, Mr. Issa, Mr. Moulton, Ms. Hanabusa, and Mr. Ted Lieu of California) submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing World Oceans Day and the necessity to protect, conserve, maintain, and rebuild the
			 ocean and its resources.
	
 Whereas the oceans cover more than 70 percent of our planet; Whereas the oceans generate the oxygen we breathe, regulate our climate and weather patterns, and provide healthy meals for people every day;
 Whereas scientists estimate more than 95 percent of the oceans remain unexplored; Whereas the health of our oceans is a reflection of the health of our planet;
 Whereas changes in ocean chemistry pose a very real threat to marine resources, industries, and jobs;
 Whereas our oceans absorb chemical inputs, including carbon dioxide from the atmosphere, and the breakdown of organic matter, and become more acidic;
 Whereas ocean acidification harms oysters, mussels, lobsters, clams, corals, and other species building shells, skeletons, and reproducing;
 Whereas according to the National Oceanic and Atmospheric Administration, 80 percent of pollution to the oceans comes from land;
 Whereas increased temperatures and nutrient runoff can result in colonies of harmful algal blooms that grow excessively and produce toxins leaving ocean areas and waterways in a hypoxic state that threatens marine life;
 Whereas Tribes have a right and a deep cultural and historical connection to the fish populations threatened by changing ocean chemistry;
 Whereas according to the United Nations more than eight million tons of plastic end up in the oceans each year;
 Whereas marine debris is considered a growing global crisis that requires collaborative work with partners from across the world;
 Whereas we need to improve our understanding of the implications of environmental stressors, such as harmful algal blooms and hypoxia, marine debris, warming and more acidic ocean waters, overfishing, and rising sea levels;
 Whereas these problems are indicators of a changing climate and threaten our economy and the livelihood of vulnerable coastal communities;
 Whereas across the United States the ocean economy supports more than 3 million jobs and contributes at least $352 billion in economic activity annually;
 Whereas, in 2008, the United Nations General Assembly designated June 8 as World Oceans Day; and Whereas World Oceans Day provides an opportunity to recommit to protect, conserve, maintain, and rebuild our oceans and its resources: Now, therefore, be it
		
	
 that the House of Representatives— (1)recognizes World Oceans Day and affirms the individual and collective duty, both nationally and internationally, to protect, conserve, maintain, and rebuild the ocean and its resources;
 (2)affirms the stewardship of ocean resources is vital to both present and future generations; and (3)commits to increasing the investment of Federal funds in scientific research and monitoring to better understand our changing oceans.
			